United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
     ___________

     No. 06-3870
     ___________

Larry Coffman;                     *
                                   *
           Appellant,              *
                                   *
Theodore Ginnery,                  *
                                   *
           Plaintiff,              *   Appeals from the United States
                                   *   District Court for the
     v.                            *   Eastern District of Missouri
                                   *
Linda Meade; Jay Englehart; Alan   *   [UNPUBLISHED]
Blake; John Rosenboom, Dr.,        *
                                   *
          Appellees.               *
     ___________

     No. 07-1040
     ___________

Larry Coffman; Theodore Ginnery,   *
                                   *
           Appellants,             *
                                   *
     v.                            *
                                   *
Linda Meade; Jay Englehart; Alan   *
Blake; John Rosenboom, Dr.,        *
                                   *
           Appellees.              *
                                   ___________

                             Submitted: March 5, 2008
                                Filed: March 10, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       In these consolidated matters, Larry Coffman1 appeals following the district
court’s2 adverse grant of summary judgment in his 42 U.S.C. § 1983 lawsuit. Having
conducted de novo review of the record, see Senty-Haugen v. Goodno, 462 F.3d 876,
880, 885, 890-91 (8th Cir. 2006), cert. denied, 127 S. Ct. 2048 (2007), we agree with
the district court that there were no disputed issues of material fact and defendants
were entitled to judgment as a matter of law. Accordingly, we affirm. See 8th Cir.
R. 47B.
                         ______________________________




      1
       We find that Theodore Ginnery is not a party to the instant appeals. See
Scarrella v. Midwest Fed. Sav. & Loan, 536 F.2d 1207, 1209 (8th Cir. 1976) (per
curiam).
      2
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                         -2-